DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 10-18, 20-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patterson (US 2019/0102459) in view of Doyle (US 2020/0125639).

Regarding claim 1, Patterson teaches a system for processing digital data signals, comprising at least one hardware processor adapted to identifying an offending social interaction ([0017]) by: in at least one of a plurality of iterations: 
receiving a signal from a first other hardware processor, where the signal is generated according to an action of a first person ([0019]), has a plurality of signal attributes ([0024]), and is associated with a plurality of entities comprising a first entity and a second entity, each entity having a plurality of entity confidence values of a plurality of entity attributes ([0019], [0031]);
identifying at least one correlation between the signal and at least one other signal received from at least one second other hardware processor in at least one other of the plurality of iterations ([0076]), the at least one other signal generated according to at least one other action of at least one 
updating at least one entity confidence value of the second entity subject to identifying the at least one correlation ([0032]-[0033]); 
identifying at least one offending social interaction by identifying for at least one entity of the plurality of entities at least one other entity confidence value exceeding a threshold entity confidence value ([0018], [0065]); and 
providing an indication of the at least one offending social interaction to at least one management software object executed by the at least one hardware processor for the purpose of performing at least one management task ([0053], [0056], [0075]).

	Patterson teaches continues monitoring of social accounts at periodic interval, which is construed to be analogous to “identifying at least one correlation … at least one other of the plurality of iterations”.  However, to merely obviate such reasoning Doyle discloses plurality of iterations (as provided by a machine learning) in [0111].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Patterson to include plurality of iterations as disclosed by Doyle.  Doing so would improve overall effectiveness of data classification and provides an improved data results (Doyle [0031]).

Regarding claim 2, Patterson as modified teaches the system of claim 1, wherein the second entity is the first entity (Patterson [0024], [0027]).

Regarding claim 3, Patterson as modified teaches the system of claim 1, wherein the at least one hardware processor is further adapted to updating at least one other entity confidence value of at least 

Regarding claim 4, Patterson as modified teaches the system of claim 1, wherein the plurality of entity confidence values are computed according to at least one classification output of at least one classifier in response to the signal (Doyle [0028], [0036]).

Regarding claim 5, Patterson as modified teaches the system of claim 1, wherein identifying the at least one correlation comprises inputting the signal and the at least one other signal into at least one model (Doyle [0029]-[0030]); and 
wherein updating the at least one entity confidence value of the second entity is according to an output of the at least one model in response to input comprising the signal and the at least one other signal (Patterson [0032]-[0033], Doyle [0049], [0115]).

Regarding claim 6, Patterson as modified teaches the system of claim 5, wherein the at least one model is selected from a group of models consisting of: a neural network, a machine learning statistical model, an analytical model, and a hybrid machine learning analytical model (Doyle [0028], [0036]).

Regarding claim 7, Patterson as modified teaches the system of claim 1, wherein the signal is selected from a group of signals consisting of: a digital video, an image, an image extracted from a video, a text extracted from a video, an audio signal extracted from a video, a text, a captured audio signal, a user location, a user action, and a universal resource location (URL) value (Patterson [0021], [0036], [0033]).


a user identifier (Patterson [0086], Doyle [0091]), a signal identifier, an original signal identifier, a chat framework identifier, a chat identifier, a time (Patterson [0057], [0063]), an amount of time (Patterson [0083]), a channel identifier, a geographical location, defamation detected, profanity detected, nudity detected, sexual content detected, sexual intention detected, self-harm intention detected, illegal-substance trafficking detected, solicitation detected, insult detected, hunter detected, predator detected, a detected object (Patterson [0085]), a sentiment, person detected, a gender, an age range, a language (Doyle [0051], [0084]), a geographic location, a location classification, an amount of associations with a chat (Patterson [0090], Doyle [0107]), an amount of associations with a location, an amount of warning, a pedophilia score, an aggression score, a real-life invitation, a threat (Patterson [0085]), a grooming score, a reputation, a personal insult score, a racism score, a shaming score, a bullying score, and an offensiveness score (Doyle [0028], [0033]).

Regarding claim 11, Patterson as modified teaches the system of claim 1, wherein at least one of the plurality of entity attributes is selected from a group of attributes consisting of: a pedophilia score, an aggression score, a detection score, a reputation, an aggregation score, a hunter score, a predator score, a grooming score, an insult score, a shaming score, and a racism score (Doyle [0028], [0033]).

Regarding claim 12, Patterson as modified teaches the system of claim 1, wherein identifying the offending social interaction further comprises associating the other signal with the second entity (Patterson [0038], [0042]).



Regarding claim 14, Patterson as modified teaches the system of claim 1, wherein identifying the at least one correlation comprises identifying at least one rule of a plurality of rules, the rule having a condition part and an action part, according to a match test applied to the condition part of the at least one rule, a first plurality of confidence values computed for the plurality of signal attributes of the signal, and a second plurality of confidence values computed for at least one other plurality of signal attributes of the at least one other signal (Patterson [0052], [0068], Doyle [0024], [0087]); and 
wherein updating the at least one entity confidence value of the second entity is according to the action part of the at least one rule (Patterson [0052], [0065]).

Regarding claim 15, Patterson as modified teaches the system of claim 14, wherein the match test is further applied to at least one additional plurality of confidence values, computed for the plurality of attributes of at least one additional signal, where each of the at least one additional signal is received from one of a plurality of other hardware processor, generated according to at least one additional action of at least one additional person, and is associated with at least one additional plurality of entities each comprising the first entity (Patterson [0041]-[0042], [0048]).

Regarding claim 16, Patterson as modified teaches the system of claim 14, wherein identifying the offending social interaction further comprises associating the at least one rule with the second entity (Patterson [0052], [0065]).



Regarding claim 18, Patterson as modified teaches the system of claim 1, wherein identifying the offending social interaction further comprises: in each of a plurality of periodic iterations: 
selecting a first historical signal and a second historical signal of a plurality of signals received in the plurality of iterations, the first historical signal associated with a first plurality of entities comprising the first entity and the second entity and the second historical signal associated with a second plurality of entities comprising the first entity (Patterson [0036], [0033], [0045], [0049]); 
identifying at least one other correlation between the first historical signal and the second historical signal ((Patterson [0038], [0042]); and updating at least one other entity confidence value of the second entity subject to identifying the at least one other correlation (Patterson [0032]-[0033], [0038]).

Regarding claim 20, Patterson as modified teaches the system of claim 1, wherein the at least one hardware processor is connected to the first other hardware processor via at least one digital communication network interface (Patterson F5, [0021], [0095]-[0096], Doyle [0159], [0163]).

Regarding claim 21, Patterson as modified teaches the system of claim 1, wherein the at least one hardware processor is the first other hardware processor (Patterson F5, [0021], [0095]-[0096], Doyle [0159], [0163]).


 instructing at least one other hardware processor, connected to the at least one hardware processor, to decline sending one or more other additional signals associated with the at least one entity; instructing at least one additional other hardware processor, connected to the at least one hardware processor, to generate an alarm perceivable by a person monitoring an output of the at least one additional other hardware processor (Patterson [0085]); sending a message to the at least one other hardware processor (Patterson [0056], [0075]-[0076]); 
storing the indication on at least one non-volatile digital storage connected to the at least one hardware processor (Patterson [0068], [0086]); and displaying another message on one or more display devices connected to the at least one hardware processor (Patterson [0092]).

Regarding claim 23, Patterson teaches a method for processing digital data signals comprising identifying an offending social interaction by: in at least one of a plurality of iterations: receiving a signal from a first other hardware processor, where the signal is generated according to an action of a first person, has a plurality of signal attributes, and is associated with a plurality of entities comprising a first entity and a second entity, each entity having a plurality of entity confidence values of a plurality of entity attributes; identifying at least one correlation between the signal and at least one other signal received from at least one second other hardware processor in at least one other of the plurality of iterations, the at least one other signal generated according to at least one other action of at least one second person and associated with another plurality of entities comprising the first entity; and updating at least one entity confidence value of the second entity subject to identifying the at least one correlation; identifying at least one offending social interaction by identifying for at least one entity of the plurality of entities at least one other entity confidence value exceeding a threshold entity 
Claim 23 recites substantially the same limitations as claim 1, and is rejected for substantially the same reasons.

Regarding claim 24, Patterson teaches a system for identifying a suspected pedophile comprising at least one hardware processor adapted for: in at least one of a plurality of iterations: receiving a signal from a first other hardware processor, where the signal is generated according to an action of a first person, has a plurality of signal attributes, and is associated with a plurality of entities comprising a first entity and a second entity, each entity having a plurality of entity confidence values of a plurality of entity attributes; identifying at least one correlation between the signal and at least one other signal received from at least one second other hardware processor in at least one other of the plurality of iterations, the at least one other signal generated according to at least one other action of at least one second person and associated with another plurality of entities comprising the first entity; and updating at least one entity confidence value of the second entity subject to identifying the at least one correlation; identifying at least one pedophilic interaction by identifying for at least one entity of the plurality of entities at least one other entity confidence value exceeding a threshold entity confidence value; and providing an indication of the at least one offending social interaction to at least one management software object executed by the at least one hardware processor for the purpose of performing at least one management task.
Claim 24 recites substantially the same limitations as claim 1, and is rejected for substantially the same reasons.


Claims 8 and 16-17 (alternatively) is/are rejected under 35 U.S.C. 103 as being unpatentable over Patterson as modified in view of Zernik et al. (US 2012/0101970).

Regarding claim 8, Patterson as modified teaches the system of claim 7, wherein the user action is selected from a group of events consisting of: video uploaded, video watched, video deleted, audio uploaded, 
Patterson as modified does not explicitly teach, however Zernik discloses user added to chat, and user removed from chat ([0060], [0068], [0070]-[0078], [0084], [0088]).  It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Patterson as modified to include adding and removing actions as disclosed by Zernik.  Doing so would aid in identifying a malicious behavior of users, such as pre-defined criminological behaviors, in virtual environment (Zernik [0003]).

NOTE alternatively Zernik discloses 
Regarding claim 16, if Patterson as modified does not explicitly teach, Zernik discloses, wherein identifying the offending social interaction further comprises associating the at least one rule with the second entity (Zernik [0087], [0088], [0090]).

Regarding claim 17, Patterson as modified teaches the system of claim 16, wherein the indication of the at least one offending social interaction comprises at least one reference to at least one rule associated with the at least one entity (Zernik [0087], [0088], [0090], [0092], Patterson [0052], [0065]).  

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patterson as modified in view of Fogu et al. (US 2021/0058352).

Regarding claim 9, Patterson as modified teaches as modified does not explicitly teach, however Fogu discloses, wherein the signal is a digital video; and wherein identifying the offending social interaction further comprises: extracting a plurality of video frames from the digital video; and using at least one of the plurality of video frames as the signal ([0055]).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Patterson as modified to include extracting a plurality of video frames as disclosed by Fogu.  Doing so would help in controlling how and whether offensive content is shared on digital platforms (Fogu [0001]).

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patterson (US 2019/0102459) in view of Li et al. (US 2021/0117619).

Regarding claim 19, Patterson as modified teaches the system of claim 1, wherein the at least one hardware processor is further adapted to computing a plurality of 
Patterson as modified does not explicitly teach, however Li discloses normalized confidence values in an identified range ([0059]).  It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Patterson as modified to include normalized confidence .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is indicated on PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to POLINA G PEACH whose telephone number is (571)270-7646. The examiner can normally be reached Monday-Friday, 9:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on 571-270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/POLINA G PEACH/Primary Examiner, Art Unit 2165                                                                                                                                                                                                        February 28, 2022